DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-20 recite “the non-transitory computer-readable storage medium” and depends from claim 1, but claim 1 recites a method.  Further, there is no antecedent basis for “the non-transitory computer-readable storage medium.”

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, a method), machine (claim 9 of a device), or manufacture (claim 15, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
determining, based on two or more of the single photon arrivals, a discrete time sequence having a binary value, wherein a first binary value is indicative of an arrival and a second binary value is indicative of a lack of an arrival of a photon at a corresponding discrete time point; and 
generating a second time-series by assigning a non-binary value to each of the discrete time points, wherein each of the assigned non-binary values is determined based on a number of discrete time points lacking a photon arrival prior to receiving a photon, wherein processing the second time-series enables extraction of the information corresponding to vibrations of the target.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “receiving a first time-series of single photon arrivals corresponding to a laser beam reflected from or transmitted through a target, the single photon arrivals including information corresponding to vibrations of the target, each single photon arrival separated in time from another single photon arrival” is mere data gathering or receiving.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.	
Dependent claim(s) 2-8, 18-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-8, 18 and 20 are merely extensions of abstract ideas or contain only generic elements.
	The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
		
Evaluating claim 9, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
receive detection information as part of a first time-series corresponding to the single photon arrivals; 
determine, based on two or more of the single photon arrivals, a discrete time sequence having a binary value, wherein a first binary value is indicative of an arrival and a second binary value is indicative of a lack of an arrival of a photon at a corresponding discrete time point; and 
generate a second time-series by assigning a nonbinary value to each of the discrete time points, wherein each of the assigned non-binary values is determined based on a number of discrete time points lacking a photon arrival prior to receiving a photon, and wherein processing the second time-series enables extraction of the information corresponding to vibrations of the target.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “APD array” and “a splitter to split an input laser beam into a first laser beam and a second laser beam; a first optical component positioned to direct the first laser beam toward a target; a second optical element positioned to receive a laser beam that is either reflected from, or transmitted through, the target, the reflected or the transmitted laser beam comprising single photon arrivals that include information corresponding to vibrations of the target, each single photon arrival separated in time from another single photon arrival;  an avalanche photodiode (APD) array positioned to receive and to detect the single photon arrivals” are well understood, routine, and conventional in the art.  See US Publication 2007/0166049 (Pearson), US Publication 2018/0306926 (LaChapelle), and US Patent 10,261,187 (Halmos) that describe these elements. Therefore the claims are found to be patent ineligible.  
	The elements of “a processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 10-14 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 10-14 are merely extensions of abstract ideas or contain only generic elements.
	The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Evaluating claim 15, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
instructions for receiving a first time-series of single photon arrivals corresponding to a laser beam reflected from or transmitted through a target, the single photon arrivals including information corresponding to vibrations of the target, each single photon arrival separated in time from another single photon arrival; 
instructions for determining, based on two or more of the single photon arrivals, a discrete time sequence having a binary value, wherein a first binary value is indicative of an arrival and a second binary value is indicative of a lack of an arrival of a photon at a corresponding discrete time point; and 
instructions for generating a second time-series by assigning a non-binary value to each of the discrete time points, wherein each of the assigned non-binary values is determined based on a number of discrete time points lacking a photon arrival prior to receiving a photon, wherein processing the second time-series enables extraction of the information corresponding to vibrations of the target.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “receiving a first time-series of single photon arrivals corresponding to a laser beam reflected from or transmitted through a target, the single photon arrivals including information corresponding to vibrations of the target, each single photon arrival separated in time from another single photon arrival” is mere data gathering.  Therefore the claims are found to be patent ineligible.  

	The elements of “A non-transitory computer-readable storage medium having instructions stored thereupon for laser vibrometry” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 17 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-8, 18 and 20 are merely extensions of abstract ideas or contain only generic elements.
	The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0259645 (Shu) in view of US Publication 2007/0166049 (Pearson).

Regarding claims 1 and 15, Shu discloses a method, comprising: 
non-transitory computer-readable storage medium ([0414]);
receiving a first time-series of single photon arrivals corresponding to a laser beam reflected from or transmitted through a target, the single photon arrivals including information corresponding to vibrations of the target, each single photon arrival separated in time from another single photon arrival (FIG 24, Transmit a pulse from a light source of the light ranging system (2410), Detect photons of the pulse by a photosensor to generate data values at a plurality of time points (2420)); 
determining, based on two or more of the single photon arrivals, a discrete time sequence having a binary value, wherein a first binary value is indicative of an arrival and a second binary value is indicative of a lack of an arrival of a photon at a corresponding discrete time point (“embodiments can transmit different coded pulse patterns (pulse trains) over different detection time intervals. The different coded pulse patterns can be assigned different weights, thereby providing an easily identifiable pattern of the accumulated signal that can have desirable properties. For example, a first transmitted pulse train can have a pulse pattern of {1,1,0,0,1} over five time units (time bins). A second transmitted pulse train can have a pulse pattern of {0,0,1,1,0}” [0056]); and 
generating a second time-series by assigning a non-binary value to each of the discrete time points, wherein each of the assigned non-binary values is determined based on a number of discrete time points lacking a photon arrival prior to receiving a photon (“When the accumulated signal is a histogram composed digitized signals across the different pulse trains, the offsets can stagger pulses such that they are recorded into different time bins of the histogram” [0008], “A photodetector can be in “active operation” when it is producing signals and the signals are used in generating a histogram. A histogram can include signal (e.g., pulses) and noise. Thus, a histogram can be considered a combination of signal and noise as a photon time series or photon flux. A raw/digitized histogram (or accumulated photon time series) can contain the signal and the noise as digitized in memory without filtering” [0052]).
Shu does not explicitly disclose:
laser vibrometry, wherein processing the second time-series enables extraction of the information corresponding to vibrations of the target.
However, a like reference Pearson teaches (“Laser vibrometry is a known technique for remote sensing of the vibration of a target, for instance laser microphones or non-contact testing equipment. Conventional systems illuminate a target with continuous wave radiation at a particular frequency and look for any frequency modulation on the return beam which contains information about the vibration of the target” [0002] “encompasses the microDoppler components in the received signal arising from vibration of the target” [0047] 
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of Shu detecting laser pulse related photons that reflect objects in a scene to apply the method to comprising a laser vibrometer as taught by Pearson, to expand the utility of the method to accurately detect vibrations.

Regarding claims 2 and 16, the combination of Shu and Pearson generally disclose the above method, and further Shu discloses the assigned non-binary values is determined based at least in-part on a separation of the two or more of the single photon arrivals and an average value of the number of discrete time points between consecutive photon arrivals (“Determine histogram corresponding to the weighted values in a plurality of time bins” (FIG 14, 1460), FIG 15, top right diagram time bin, counter, “detect photons of the pulse by a photosensor to generate data values at a plurality of time points” (FIG 24, 2420) “Determine a histogram corresponding to the data values in a plurality of time bins” (FIG 24, 2430)).

Regarding claim 3 and 17, the combination of Shu and Pearson generally disclose the above method, and further Shu teaches assigned non-binary values is determined based at least in-part on subtracting the number of discrete time points lacking the photon arrival prior to receiving the photon from a predetermined duration of the discrete time sequence (“the measurement resolution (e.g., width of a time bin) can be 1 ns, and ten consecutive pulse trains can each be delayed by 100 picoseconds relative to a previous pulse train. Thus, if two consecutive time bins had about a same detected value (e.g., 5 pulses detected in first time bin and 5 pulses detected in second time bin), then the first pulse would have a leading edge arriving in the middle of the first time bin” [0057], “FIG. 12 shows two binary coded-pulse intensities 1210 and 1220 and their difference providing a coded pulse train 1230 having positive and negative values according to embodiments of the present invention. When time-series function of pulse train 1220 is subtracted from time-series function of pulse train 1210, it generates the time-series function 1230” [0161]).

Regarding claim 4, the combination of Shu and Pearson generally disclose the above method and further Shu discloses the assigned non-binary values are determined based on a linear interpolation over the number of discrete time points between consecutive photon arrivals (“Determine histogram corresponding to the weighted values in a plurality of time bins” (FIG 14, 1460), FIG 18 Interpolation).

Regarding claim 7, the combination of Shu and Pearson generally disclose the above method, and further Shu discloses the second time-series forms a step-wise signal approximating a sinusoidal signal (FIG 18, also FIGs 6, 9, 10C, 11).

Regarding claims 8 and 20, the combination of Shu and Pearson generally disclose the above method and further Pearson teaches determining a value associated with the vibrations of the target (“contains the microDoppler frequencies indicative of any vibrations of the target. The present invention therefore provides a 3D imaging vibrometer” [Abstract], “encompasses the microDoppler components in the received signal arising from vibration of the target” [0047] “This process is applied to every pixel in the array allowing a vibrometric image of the target surface to be produced” [0052]).

Regarding claim 9, Shu discloses a device, comprising: 
the reflected or the transmitted laser beam comprising single photon arrivals that include information corresponding to vibrations of the target, each single photon arrival separated in time from another single photon arrival, receive detection information as part of a first time-series corresponding to the single photon arrivals (FIG 14, Transmit a pulse from a light source of the light ranging system (2410), Detect photons of the pulse by a photosensor to generate data values at a plurality of time points (2420)); 
determine, based on two or more of the single photon arrivals, a discrete time sequence having a binary value, wherein a first binary value is indicative of an arrival and a second binary value is indicative of a lack of an arrival of a photon at a corresponding discrete time point (“embodiments can transmit different coded pulse patterns (pulse trains) over different detection time intervals. The different coded pulse patterns can be assigned different weights, thereby providing an easily identifiable pattern of the accumulated signal that can have desirable properties. For example, a first transmitted pulse train can have a pulse pattern of {1,1,0,0,1} over five time units (time bins). A second transmitted pulse train can have a pulse pattern of {0,0,1,1,0}” [0056]); and 
generate a second time-series by assigning a nonbinary value to each of the discrete time points, wherein each of the assigned non-binary values is determined based on a number of discrete time points lacking a photon arrival prior to receiving a photon (“When the accumulated signal is a histogram composed digitized signals across the different pulse trains, the offsets can stagger pulses such that they are recorded into different time bins of the histogram” [0008], “A photodetector can be in “active operation” when it is producing signals and the signals are used in generating a histogram. A histogram can include signal (e.g., pulses) and noise. Thus, a histogram can be considered a combination of signal and noise as a photon time series or photon flux. A raw/digitized histogram (or accumulated photon time series) can contain the signal and the noise as digitized in memory without filtering” [0052]).
Shu does not explicitly disclose  
laser vibrometry; and wherein processing the second time-series enables extraction of the information corresponding to vibrations of the target.
a splitter to split an input laser beam into a first laser beam and a second laser beam; 
a first optical component positioned to direct the first laser beam toward a target; 
a second optical element positioned to receive a laser beam that is either reflected from, or transmitted through, the target; 
a processor, coupled to the APD array, an avalanche photodiode (APD) array positioned to receive and to detect the single photon arrivals; 
However, a like reference Pearson teaches 
laser vibrometry; wherein processing the second time-series enables extraction of the information corresponding to vibrations of the target  (“Laser vibrometry is a known technique for remote sensing of the vibration of a target, for instance laser microphones or non-contact testing equipment. Conventional systems illuminate a target with continuous wave radiation at a particular frequency and look for any frequency modulation on the return beam which contains information about the vibration of the target” [0002] “encompasses the microDoppler components in the received signal arising from vibration of the target” [0047] 
a splitter to split an input laser beam into a first laser beam and a second laser beam (“The array of transmit beams may be created using a one to many beamsplitter, for instance a multimode interference (MMI) beamsplitter or through use of a microlens array etc. The skilled person would be aware of methods of generating the array of transmit beams and also collecting the received radiation” [0020]); 
a first optical component positioned to direct the first laser beam toward a target (FIG 1, “laser vibrometer may be arranged to be bistatic, i.e. separate transmit and receive optics” [0021]); 
a second optical element positioned to receive a laser beam that is either reflected from, or transmitted through, the target (FIG 1 “laser vibrometer may be arranged to be bistatic, i.e. separate transmit and receive optics” [0021] “The local oscillator signal is re-imaged onto the detector array using an exactly analogous 2D MMI beamsplitter 30 as is used to form the transmit beamlets. However the local oscillator signal is passed through variable optical delay 32 before being mixed with the receive beam. Variable optical delay 32 comprises an optical fibre delay with a variable switchable path length and is capable of providing delays for the expected ranges of operation which can vary from metres to kilometres” [0042]); 
a processor, coupled to the APD array; an avalanche photodiode (APD) array positioned to receive and to detect the single photon arrivals (“The detector is preferably a detector array, for instance an avalanche photo-detector array” [0022]). 
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of Shu detecting laser pulse related photons that reflect objects in a scene to apply the method to comprising a laser vibrometer as taught by Pearson, to expand the utility of the method to accurately detect vibrations.

Regarding claim 10, the combination of Shu and Pearson generally disclose the above method, and further Pearson teaches a laser source, coupled to the splitter, to emit the input laser beam (“The array of transmit beams may be created using a one to many beamsplitter, for instance a multimode interference (MMI) beamsplitter or through use of a microlens array etc” [0020]).

Regarding claim 13, the combination of Shu and Pearson generally disclose the above device, and further Shu discloses each of the assigned non-binary values is determined based at least in-part on a separation of the two or more of the single photon arrivals and an average value of the number of discrete time points between consecutive photon arrivals (“Determine histogram corresponding to the weighted values in a plurality of time bins” (FIG 14, 1460), FIG 15, top right diagram time bin, counter, “detect photons of the pulse by a photosensor to generate data values at a plurality of time points” (FIG 24, 2420) “Determine a histogram corresponding to the data values in a plurality of time bins” (FIG 24, 2430)).

Regarding claim 14,  the combination of Shu and Pearson generally disclose the above device, and further Shu discloses each of the assigned non-binary values is determined based on a spline function over the number of discrete time points between consecutive photon arrivals (“Determine histogram corresponding to the weighted values in a plurality of time bins” (FIG 14, 1460), FIG 18 Interpolation) “one embodiment (as shown), the normalized comparison is done by performing a cross-correlation (matched filter) using normalized filters. To create a normalized filter, the root mean square of each set of filter taps can be calculated, and then entire filter is divided by the square root of the energy. Other functions besides a square root can be used” [0215]).


Claims 5-6, 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0259645 (Shu) in view of US Publication 2007/0166049 (Pearson) and US Publication 2017/0135581 (Blodgett).

Regarding claims 5 and 18, the combination of Shu and Pearson generally disclose the above method, but does not explicitly disclose generating the first time-series of single photon arrivals by combining a reference laser beam with the laser beam reflected from the target.
	However; a like reference Blodgett teaches “the reference beam 150 may be recombined with the exposed object beam 160′ by beam combiner 130. The beam combiner 130 combines the reference beam 150 and the exposed object beam 160′ to form a resultant beam 161. The resultant beam 161 leaving the beam combiner 130 includes characteristics that are the result of interference between the reference beam 150 and the exposed object beam 160′” [0025].
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of Shu and Pearson to combine the reference laser beam with the reflected laser beam as taught by Blodgett, to accurately detect a target.

Regarding claims 6 and 19, the combination of Shu, Pearson and Blodgett discloses generally disclose the above method and further Blodgett teaches the combining is performed using a beam combiner (“the reference beam 150 may be recombined with the exposed object beam 160′ by beam combiner 130. The beam combiner 130 combines the reference beam 150 and the exposed object beam 160′ to form a resultant beam 161. The resultant beam 161 leaving the beam combiner 130 includes characteristics that are the result of interference between the reference beam 150 and the exposed object beam 160′” [0025]).
Regarding claim 11, the combination of Shu and Pearson generally disclose the above device, but does not explicitly disclose a beam combiner to combine the second laser beam with the reflected or the transmitted laser beam.
	However a like reference Blodgett teaches “the reference beam 150 may be recombined with the exposed object beam 160′ by beam combiner 130. The beam combiner 130 combines the reference beam 150 and the exposed object beam 160′ to form a resultant beam 161. The resultant beam 161 leaving the beam combiner 130 includes characteristics that are the result of interference between the reference beam 150 and the exposed object beam 160′” [0025].
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of Shu and Pearson to combine the reference laser beam with the reflected laser beam as taught by Blodgett, to accurately detect a target.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0259645 (Shu) in view of US Publication 2007/0166049 (Pearson) and US Publication 2018/0306926 (LaChapelle).

Regarding claim 12, the combination of Shu and Pearson generally disclose the above device, but does not explicitly disclose the APD array comprises an indium gallium arsenide (InGaAs) array or a plurality of Geiger-mode APD detectors.
	However a like reference LaChapelle teaches “The APD 400 that is operated at or above a breakdown voltage may be referred to as a single-photon avalanche diode (SPAD) and may be referred to as operating in a Geiger mode or a photon-counting mode” [0126], [0123].
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of Shu and Pearson to use a Gieger-mode APD as taught by LaChapelle to accurately detect a target.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864       

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857